DETAILED ACTION
This Office Action is responsive to the Amendment filed 7 June 2022.  Claims 1, 

2, 9, 10, 13, 18-21, 27, 28, 31, 36, 37, 41, 45, 46, 49, 50 and 52 are now pending.  The 

Examiner acknowledges the amendments to claims 1, 2, 9, 10, 13, 18-21, 27, 36, 37, 

45, 46, 49 and 50.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 21, 27, 28, 31, 36, 37, 41, 45, 46, 49, 50 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite as claim 1 recites that the pulsed electric field has an electric field strength of less than…148 V/cm, however claim 9 recites a broadened range with the recitation of “the pulsed electric field has an electric field strength of less than 280 V/cm throughout the CNS of the subject”.  Also, it is unclear if “an electric field strength” recited at line 2 of claim 9 is the same as or different than “an electric field strength” recited at line 11 of claim 1.  
Claim 21 at lines 4-5 recites “where an increased permeability of a brain barrier…is desired…”.  It is unclear if “an increased permeability of a brain barrier” is required by the claim or not as it is followed by the phrase “is desired”.
At line 2 of claim 27, it is unclear if “an electric field strength” is the same as or different than “an electric field strength” recited at line 8 of claim 21.  
Claim 27 is indefinite as claim 21 recites that the pulsed electric field has an electric field strength of less than 148 V/cm, however claim 27 recites a broadened range with the recitation of “the pulsed electric field has an electric field strength of less than 280 V/cm throughout the brain of the subject”.  
Claim 36 at line 4 recites the limitation "the pulse electric brain barrier permeability”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 at line 7 recites the limitation "the desired brain barrier disruption permeability”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 at line 4 recites the limitation "the desired disruptive permeability of the brain barrier”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 at line 3 recites the limitation "the desired disruptive permeability of the brain barrier”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 18-21, 27, 28, 36, 37, 41, 45, 49, 50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davalos et al. (U.S. Pub. No. 2014/0039489).  Regarding claim 1, Davalos et al. (hereinafter Davalos) discloses a brain barrier disruption system comprising: an electric field source 22 operable to generate an electric field in a central nervous system (CNS) of a subject ([0010], [0059], [0112] and Fig. 3); a signal generator 10 operable to activate the electric field source ([0112] and Fig. 3); and a computer device 40 comprising a processor and a memory, and operatively connected to the signal generator 10, wherein the processor operates when executing a set of instructions stored in the memory to ([0113], [0115]-[0117]): register activation parameters suitable for the electric field source to generate within a treatment region in the CNS a pulsed electric field at a frequency of 75 Hz or less ([0025] and [0018]), wherein the pulsed electric field has an electric field strength of less than a threshold for inducing electroporation of about 148 V/cm (“at least about 50 V/cm” [0024]), to provide a desired disruptive permeability of a brain barrier selected from a blood-brain barrier or a blood-cerebrospinal fluid barrier (intended use); and transmit control signals to the signal generator 10 suitable to activate the electric field source in accordance with the activation parameters ([0117] and [0118] and Figs. 3-4).  Regarding claim 2, the processor operates when executing the set of instructions to determine the activation parameters based on one more target settings selected from: a set of stereotactic coordinates of the treatment region, one or more properties of the electric field source ([0137] and [0062]), and respective locations of one or more electric field-generating elements of the electric field source relative to the treatment region.  Regarding claim 9, and in view of its indefinite nature, the pulsed electric field has an electric field strength of less than 280 V/cm throughout the CNS of the subject ([0018], [0024] and [0059]).  Regarding claim 10, the electric field source comprises one or more electrodes ([0055], [0113] and [0064]) and/or a changing magnetic field source configured to generate a changing magnetic field.  Regarding claim 18, the processor operates, when executing the set of instructions, to generate a visualization of an anticipated region of increased permeability of the brain barrier based on the activation parameters ([0021], [0048] and Fig. 7).  Regarding claim 19, the computer device 40 operates when executing the set of instructions to activate the electric field source 10 responsive to a computer input signal that provides sufficient information to determine a time or an expected time of a blood concentration of a therapeutic agent exceeding a predetermined threshold, so that increased permeability of the brain barrier induced by the pulsed electric field coincides with the blood concentration of a therapeutic agent exceeding the predetermined threshold ([0080] and [0010]).  Regarding claim 20, the treatment region (brain tumor) is located in a region of the CNS selected from the group consisting of: a brain, a brainstem, a choroid plexus, and a spinal cord [0105]. 
Regarding claim 21, Davalos discloses a method for treating a subject in need thereof, the method comprising: selecting a treatment region within a central nervous system (CNS) of the subject [0059] where an increased permeability of a brain barrier selected from a blood-brain barrier [0060] or a blood-cerebrospinal fluid barrier is desired; and applying a pulsed electric field with an electric field source 22 ([0010], [0025], and [0112] and Fig. 3) to at least a portion of the CNS at a frequency of 75 Hz or less ([0113], [0018] and [0025]), wherein the pulsed electric field has an electric field strength of less than 148 V/cm within the treatment region (“at least about 50 V/cm” [0024]) to provide a desired disruptive permeability (intended use).  Regarding claim 27 and in view of its indefinite nature, the pulsed electric field has an electric field strength of less than 280 V/cm throughout the brain of the subject ([0018], [0024] and [0059]). Regarding claim 28, the electric field source comprises one or more electrodes ([0055], [0113] and [0064]) and/or a magnetic field source configured to generate a magnetic field.   Regarding claim 36 and in view of its indefinite nature, the method further comprises administering a therapeutic agent to the subject in an amount and route sufficient to have the administered therapeutic agent be introduced into a bloodstream of the subject [0002], wherein: the pulsed electric field sufficiently increases brain barrier permeability so that a therapeutic amount of the therapeutic agent traverses the brain barrier from a blood vessel in the CNS to a region of the CNS in the treatment region when the electric field causes the desired brain barrier disruption permeability [0002].  Regarding claim 37, the pulsed electric field is applied responsive to when a blood concentration of the therapeutic agent exceeds or is expected to exceed a predetermined threshold, so that the desired disruptive permeability of the brain barrier induced by the pulsed electric field coincides with the blood concentration of a therapeutic agent exceeding the predetermined threshold ([0080], [0010], [0052], [0057] and Figs. 11A-11F). It is further noted that claim 37 can be interpreted as not being positively recited as the claim only requires that the electric field is applied responsive to when a blood concentration of the therapeutic agent exceeds (or is expected to exceed) a threshold and the preceding claims do not recite any such step/occurrence of a blood concentration of the therapeutic agent exceeding (or being expected to exceed) a threshold. 
Regarding claim 41, the therapeutic agent is an antimicrobial agent, an analgesic, an agent for treating a neurodegenerative disorder, an agent for treating an essential tremor, an agent for treating a stroke, an agent for treating an aneurism, an agent for treating hypoxia, a chemotherapeutic agent for treatment of cancerous growth in the brain, an immunotherapeutic agent, a nanoparticle, a nucleic acid polymer, or a cell ([0083] and [0105]). Regarding claim 45, the treatment region (brain tumor) is located in a region of the CNS selected from the group consisting of: a brain, a brainstem, a choroid plexus, and a spinal cord [0105]. Regarding claim 49, an intended target of action of the therapeutic agent is at a location different from the treatment region (“surrounding zone” which is different than the “target ablation zone” – [0033] and Abstract).  Regarding claim 50, the treatment region is located at a region of the spinal cord of the subject and the pulsed electric field causes disruptive permeability of a blood cerebrospinal fluid barrier, so that the therapeutic agent traverses the blood cerebrospinal fluid (CSF) barrier into the CSF at the region of the spinal cord ([0004], [0010], [0011], [0017] and [0146]). Regarding claim 52, the therapeutic agent is for treating an infection or disorder in the brain (brain tumor) [0002].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al. (U.S. Pub. No. 2014/0039489) in view of Dennis et al. (U.S. Pub. No. 2010/0137936).  Regarding claim 13, Davalos discloses the invention as claimed, see rejection supra; however Davalos fails to disclose wherein the electric field source, the signal generator, and the computer device are comprised in an implantable device. Dennis et al. (hereinafter Dennis) discloses an implantable medical device comprising an electric field source [0037], a signal generator 26 [0037] and a computer device [0038], which are all located in an implantable device (Fig. 1 and [0036]-[0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrodes, signal generator and computer device of Davalos, into an implantable device as suggested by Dennis, as Davalos discloses that the electrodes are implantable [0064] and Dennis discloses that containing the components required to control, power and operate the implantable medical device within an implantable housing enable the device to reside entirely within the vasculature anatomy or within a given organ of the patient [0036] and therefore reducing invasiveness of a multi-component system and increasing comfort ([0005]-[0008]).   
Regarding claim 31, Davalos discloses that the electric field source is implantable [0064] and that the system further comprises a signal generator 10 ([0112] and Fig. 3), and a computer device 40 ([0113], [0115]-[0117]).  However, Davalos fails to disclose wherein the electric field source, the signal generator, and the computer device are comprised in an implantable device. Dennis et al. (hereinafter Dennis) discloses an implantable medical device comprising an electric field source [0037], a signal generator 26 [0037] and a computer device [0038], which are all located in an implantable device (Fig. 1 and [0036]-[0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrodes, signal generator and computer device of Davalos, into an implantable device as suggested by Dennis, as Davalos discloses that the electrodes are implantable [0064] and Dennis discloses that containing the components required to control, power and operate the implantable medical device within an implantable housing enable the device to reside entirely within the vasculature anatomy or within a given organ of the patient [0036] and therefore reducing invasiveness of a multi-component system and increasing comfort ([0005]-[0008]).  
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al. (U.S. Pub. No. 2014/0039489).  Regarding claim 46, Davalos discloses that the treatment region comprises a substance that enters a bloodstream of the CNS at the treatment region upon the permeability of the brain barrier in the treatment region being increased [0010], however Davalos fails to disclose explicitly that the substance is in excess.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an excess of a substance that enters a CNS bloodstream since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  Such would have been obvious in light of Davalos as any practitioner in the relevant art would provide a range of amounts of a substance in order to identify a suitable dosage/amount for therapeutic results and Davalos discloses a range of compositions/preparations and states that the amount of active compound is such that a suitable dose is obtained [0088].

Response to Arguments
18.	Applicant’s arguments filed 7 June 2022 with respect to the rejection of claims 1, 

2, 9, 10, 13, 18-21, 27, 28, 31, 36, 37, 41, 45, 46, 49, 50 and 52 under 35 U.S.C. 112(b) have been fully considered and are moot in view of the new grounds of rejection cited above in light of the amendments.

19.	Applicant’s arguments filed 7 June 2022 with respect to the rejection of claims 1, 

2, 9, 10, 18-21, 27, 28, 36, 37, 41, 45, 49, 50 and 52 under 35 U.S.C. 102(a)(1) citing Davalos (‘489); and claims 13 and 31 under 35 U.S.C. 103 citing Davalos in view of Dennis (‘936); and claim 46 under 35 U.S.C. 103 citing Davalos have been fully considered and are not persuasive.  As an initial matter, Applicant states that the amended claims “are novel and patentable over Davalos” which differs significantly from the disclosed procedure of the instant application, which merely amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant then notes that disruption as taught by the instant invention and electroporation (as disclosed by Davalos) “are entirely different processes” and that “disruption…involves generating passageways in the tight junction seals between and not through cells walls of adjacent endothelial cells that form the brain barrier to enable movement of molecules through the brain barrier.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that such quoted features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further contends that Davalos does not disclose the disruption taught and claimed in the present application or the particular, and surprising, range of electric field intensities disclosed in the current application that enable disruption without electroporation.  However, this argument is not persuasive.  As best as can be understood by the claim, Davalos discloses an electric field strength of less than about 148 V/cm (“at least about 50 V/cm” [0024]).  While the claim does now recite “an electric field strength of less than a threshold for inducing electroporation of about 148 V/cm”, the claim is still interpreted to be “less than about 148 V/cm”.  If Applicant intends an interpretation below say, for instance, 147 V/cm or some other arbitrary number below such a threshold, such should be recited in the claim.  Applicant further contends that Davalos teachers an electroporation process that is different from and more destructive than the disruptive, increased permeability that is achieved according to Applicant’s invention.  It is unclear how this particular argument applies to the claim language, or is described in the claim language, specifically with respect to how the process of Davalos is “different from” Applicant’s invention, or what would constitute something which is “more destructive” than Applicant’s invention.  In view of the foregoing, the rejections of claims 1, 2, 9, 10, 18-21, 27, 28, 36, 37, 41, 45, 49, 50 and 52 under 35 U.S.C. 102(a)(1) citing Davalos (‘489), and claim 46 under 35 U.S.C. 103 citing Davalos have been maintained.  

20.	Applicant’s arguments filed 7 June 2022 with respect to the rejection of claims 13 and 31 under 35 U.S.C. 103 citing Davalos in view of Dennis (‘936) have been fully considered and are not persuasive.  Applicant contends that the implantable cardiovascular devices of Dennis are implanted into a patient’s chest cavity which are “so completely different from the consideration of a device to be implanted in a patient’s brain tha[t] one skilled in the art would not reach out to Dennis to craft or configure an implantable device for Davalos.”  However, this argument is not persuasive.  Davalos discloses that the electrodes are implantable (see rejection supra), and Dennis discloses that the components required to control, power and operate an implantable medical device within an implantable housing enable the device to reside entirely within the vasculature anatomy [0036] (which would constitute blood vessels and therefore be within the same area of endeavor of Davalos).  Moreover, the implantable cardiovascular devices of Dennis are not limited to the patient’s chest cavity as contested by Applicant (see [0036] of Dennis).  In view of the foregoing, the rejection of claims 13 and 31 under 35 U.S.C. 103 citing Davalos in view of Dennis (‘936) has been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791